NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
THE PARADIGM ALLIANCE, INC.,
Plaintiff~Cr0ss Appellant,
V.
CELERITAS TECHNOLOGIES, LLC AND
CELERITASWORKS, LLC,
Defendants-Appellants,
V.
KEN WILKERSON,
Third Party Defen,dant-Appellee.
2010-1446, -1449
AppealS from the United States District C0urt for the
District of Kansas in case n0. 07-CV-1121,
Judge Eric F. Melgren.
ON MOTION
ORDER
Up0n consideration of the court’s September 13, 2010
show cause 0rder,
IT ls ORDERED THAT:

PARADIGM ALLIANCE V. CELERITAS TECH 2
The parties are directed to respond within 20 days
from the date of filing of this 0rder.
FOR THE COURT
SEP 1 4
__________,_____Y_]§l____ /S/ Jan H0rba1
CC.
S
Date J an H0rba1y
CIerk
Brian P. Bagg0tt, Esq.
Barry L. Pickens, ESq.
M31`k D- KatZ» ES‘1- u.s. c0uR1Ei)lFErpPmLs ron
THE FEDERAL C|RCU|T
SEP 14 2010
JAN HORBALY
CLERK